DETAILED ACTION
This Office Action is in response to application 17/126,935 filed on December 18, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 8-17 and 21-24 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0065187, filed on 05/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020, 08/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 13 and 21-22 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Gentry U.S. Pat. Number 8,515,058.
Regarding claim 1; Gentry discloses a homomorphic encryption device, comprising:
a recryption parameter generating circuit configured to, based on an arithmetic scenario comprising information about an arithmetic schedule between a plurality of ciphertexts, generate a recryption parameter comprising a plurality of recryption levels respectively for the plurality of ciphertexts ([[col. 5, lines 23-29]]  receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; and applying the Evaluate function of the bootstrappable homomorphic encryption scheme to inputs comprising the ciphertexts and a circuit; [[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}; [[col. 27, lines 10-15]] (Leveled Circuit Private Homomorphic Encryption)…can be a different distribution associated to each level, and the distributions only need to be equivalent if they are associated to the same level (in the circuit));    
a recryption circuit configured to generate a plurality of recrypted ciphertexts by recrypting each of the plurality of ciphertexts to a corresponding recryption level, based on the recryption parameter ([[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}…before we Add or Mult E(a) and E(b), we can apply Recrypt to E(a) and E(b) to ensure that their noise parameters are small enough so that the noise parameter of E(a*b) is less than N, and so on recursively; [[col. 12, lines 36-38]] byrecursively performing this type of operation on all ciphertexts at a given level in the circuit, we can evaluate a d-depth circuit of NANDs); and
an arithmetic circuit configured to output an arithmetic result by performing operations by using the plurality of recrypted ciphertexts, according to the arithmetic scenario ([[col. 9, lines 15-23]] given ciphertexts that encrypt .pi..sub.1, . . . , .pi..sub.t, fully homomorphic encryption should allow anyone (not just the key-holder) to output a ciphertext that encrypts f(.pi..sub.1, . . . , .pi..sub.t) for any desired function f, as long as that function can be efficiently computed. No information about .pi..sub.1, . . . , .pi..sub.t or f(.pi..sub.1, . . . , .pi..sub.t), or any intermediate plaintext values, should leak; the inputs, output and intermediate values are always encrypted).

Regarding claim 2; Gentry discloses the homomorphic encryption device of claim 1, wherein at least two of the plurality of recryption levels respectively corresponding to the plurality of ciphertexts are different from each other ([[col. 5, lines 23-29]] receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; [[col. 12, lines 35-40]] a given level in the circuit, we can evaluate a d-depth circuit of NANDs). 

Regarding claim 3; Gentry discloses the homomorphic encryption device of claim 1, wherein the recryption parameter generating circuit is further configured to:
determine level consumption quantities of at least one operation comprised in the arithmetic scenario ([[col. 5, lines 23-29]] (6) an encryption scheme with a "noise parameter" attached to each ciphertext, where encryption outputs a ciphertext with small noise--say, less than n--but decryption works as long as the noise is less than some threshold Nn… algorithms Add and Mult that can take ciphertexts E(a) and E(b) and compute E(a+b) and E(a*b), but at the cost of adding or multiplying the noise parameters… that can handle circuits of depth roughly log log N-log log n); and
generate the recryption parameter based on the determined level consumption quantities of the at least one operation ([[col. 5, lines 23-29]] 7) an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}…before we Add or Mult E(a) and E(b), we can apply Recrypt to E(a) and E(b) to ensure that their noise parameters are small enough so that the noise parameter of E(a*b) is less than N, and so on recursively). 

Regarding claim 11; Gentry discloses a ciphertext arithmetic method performed by a homomorphic encryption device, the ciphertext arithmetic method comprising:
determining a plurality of recryption levels for a plurality of ciphertexts, based on an arithmetic scenario comprising information about an arithmetic schedule for the plurality of ciphertexts ([[col. 5, lines 23-29]]  receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; and applying the Evaluate function of the bootstrappable homomorphic encryption scheme to inputs comprising the ciphertexts and a circuit; [[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)});    
recrypting each of the plurality of ciphertexts to a corresponding recryption level from among the plurality of recryption levels ([[col. 12, lines 36-38]] by recursively performing this type of operation on all ciphertexts at a given level in the circuit, we can evaluate a d-depth circuit of NANDs); and
outputting an arithmetic result by performing operations comprising at least one multiplication operation by using the plurality of recrypted ciphertexts, wherein at least two of the plurality of [[col. 9, lines 15-23]] given ciphertexts that encrypt .pi..sub.1, . . . , .pi..sub.t, fully homomorphic encryption should allow anyone (not just the key-holder) to output a ciphertext that encrypts f(.pi..sub.1, . . . , .pi..sub.t) for any desired function f, as long as that function can be efficiently computed. No information about .pi..sub.1, . . . , .pi..sub.t or f(.pi..sub.1, . . . , .pi..sub.t), or any intermediate plaintext values, should leak; the inputs, output and intermediate values are always encrypted); [[col. 12, lines 36-38]] by recursively performing this type of operation on all ciphertexts at a given level in the circuit, we can evaluate a d-depth circuit of NANDs). 

Regarding claim 13; Gentry discloses the ciphertext arithmetic method of claim 11, wherein the determining of the plurality of recryption levels comprises:
determining a level consumption quantity for each of at least one operation comprised in the arithmetic scenario determine level consumption quantities of at least one operation comprised in the arithmetic scenario ([[col. 5, lines 23-29]] (6) an encryption scheme with a "noise parameter" attached to each ciphertext, where encryption outputs a ciphertext with small noise--say, less than n--but decryption works as long as the noise is less than some threshold Nn… algorithms Add and Mult that can take ciphertexts E(a) and E(b) and compute E(a+b) and E(a*b), but at the cost of adding or multiplying the noise parameters… that can handle circuits of depth roughly log log N-log log n); and
for each of the plurality of ciphertexts, determining a corresponding recryption level, based on the determined level consumption quantities of the at least one operation ([[col. 5, lines 23-29]] receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; [[col. 12, lines 35-40]] a given level in the circuit, we can evaluate a d-depth circuit of NANDs).

Regarding claim 21; Gentry discloses a ciphertext arithmetic method performed by a homomorphic encryption device, the ciphertext arithmetic method comprising:
receiving a plurality of ciphertexts from outside the homomorphic encryption device;
based on types and orders of operations required between the plurality of ciphertexts, recrypting the plurality of ciphertexts as a plurality of recrypted ciphertexts to recryption levels respectively corresponding to the plurality of recrypted ciphertexts such that an arithmetic result comprises no preliminary text ([[col. 5, lines 23-29]]  receiving a plurality of ciphertexts that encrypt information under a public key of a bootstrappable homomorphic encryption scheme; and applying the Evaluate function of the bootstrappable homomorphic encryption scheme to inputs comprising the ciphertexts and a circuit; [[col. 7, lines 26-35]] an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}; [[col. 12, lines 36-38]] by recursively performing this type of operation on all ciphertexts at a given level in the circuit, we can evaluate a d-depth circuit of NANDs); and
outputting the arithmetic result comprising no preliminary text by performing operations comprising at least one multiplication operation by using the plurality of recrypted ciphertexts  ([[col. 7, lines 37-45]] given a somewhat homomorphic encryption scheme… that its decryption circuit has multiplicative depth at most log log N-log log n-1--i.e.); [[col. 9, lines 15-23]] given ciphertexts that encrypt .pi..sub.1, . . . , .pi..sub.t, fully homomorphic encryption should allow anyone (not just the key-holder) to output a ciphertext that encrypts f(.pi..sub.1, . . . , .pi..sub.t) for any desired function f, as long as that function can be efficiently computed).

Regarding claim 22; Gentry discloses the ciphertext arithmetic method of claim 21, wherein the recrypting of the plurality of ciphertexts comprises:
([[col. 5, lines 23-29]] (6) an encryption scheme with a "noise parameter" attached to each ciphertext, where encryption outputs a ciphertext with small noise--say, less than n--but decryption works as long as the noise is less than some threshold Nn… algorithms Add and Mult that can take ciphertexts E(a) and E(b) and compute E(a+b) and E(a*b), but at the cost of adding or multiplying the noise parameters… that can handle circuits of depth roughly log log N-log log n); and
for each of the plurality of ciphertexts, recrypting the corresponding ciphertext to the recryption level ([[col. 5, lines 23-29]] 7) an algorithm Recrypt that takes a ciphertext E(a) with noise N'&lt;N and outputs a "fresh" ciphertext E(a) that also encrypts a, but which has noise parameter smaller than {square root over (N)}…before we Add or Mult E(a) and E(b), we can apply Recrypt to E(a) and E(b) to ensure that their noise parameters are small enough so that the noise parameter of E(a*b) is less than N, and so on recursively).

Allowable Subject Matter
Claims 4-6, 8-10, 12, 14-17 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss claim’s amendment before responding to this Office Action to expedite prosecution.


Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2011/0110525 to Gentry-Gentry teaches encrypting information in accordance with an encryption scheme that uses a public key; encrypting a plurality of instances of a secret key, each being encrypted using at least one additional instance of the public key; sending the encrypted information and the plurality of encrypted instances of the secret key to a destination; receiving an encrypted result from the destination; and decrypting the encrypted result. A further method includes receiving a plurality of encrypted secret keys and information descriptive of a function to be performed on data; converting the information to a circuit configured to perform the function on the data; and applying the data to inputs of the circuit and evaluating the data using, in turn, the plurality of encrypted secret keys.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VU V TRAN/              Primary Examiner, Art Unit 2491